Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,660,858 (‘858).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘858 reference teaches a tablet for the treatment of ulcerative colitis consisting essentially of (1) a tableted core, and (2) a coating on said tableted core, wherein said tableted core consists of a mixture comprising: (a) 9 mg of budesonide; (b) hydroxypropyl cellulose; and (c) starch or starch derivative; wherein said coating on said tableted core comprises a mixture of methacrylic acid copolymer type A and methacrylic acid copolymer type B in a weight to weight ratio of 1:1; wherein following oral administration of the tablet to a human, the tablet provides a Cmax of said budesonide in said human of about 1.35±0.96 ng/mL; and wherein said tablet provides extended release of budesonide in the colon of said human effective to treat ulcerative colitis in . 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘858 patent.  This is because the ‘858 patent discloses a tablet similar to that of the claimed invention, namely, a tablet for the treatment of ulcerative colitis comprising 9 mg budesonide and a coating suitable for controlled release of the budesonide in the core.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,307,375 (‘375).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘375 reference discloses a tablet for the treatment of ulcerative colitis consisting essentially of (1) a tableted core, and (2) a coating on said tableted core, wherein said tableted core consists of a dispersion of ingredients, said ingredients comprising: (a) 9 mg of budesonide; (b) hydroxypropyl methylcellulose; and (c) magnesium stearate; wherein said coating on said tableted core comprises methacrylic acid copolymer type A and methacrylic acid copolymer type B in a weight to weight ratio of from 1:5 to 5:1; wherein following oral administration of the tablet to a human, the tablet provides an AUC of said budesonide in said human of about 16.43±10.52 (ng).times.(h)/mL; and wherein said tablet provides extended release of budesonide in the colon of said human effective to treat ulcerative colitis in said human.
.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,154,964 (‘964).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘964 patent discloses a tablet for the treatment of ulcerative colitis consisting essentially of (1) a tableted core, and (2) a coating on said tableted core, wherein said tableted core consists of a matrix comprising: (a) 9 mg of budesonide; (b) hydroxypropyl methylcellulose; and (c) magnesium stearate; wherein said coating on said tableted core comprises methacrylic acid copolymer type A, methacrylic acid copolymer type B, or a mixture of methacrylic acid copolymer type A and methacrylic acid copolymer type B; wherein following oral administration of the tablet to a human, the tablet provides an AUC of said budesonide in said human of about 16.43±10.52 (ng).times.(h)/mL; and wherein said tablet provides extended release of budesonide in the colon of said human effective to treat ulcerative colitis in said human.
 Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘964 patent.  This is because the ‘964 patent discloses a tablet similar to that of the .

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,052,286 (‘286). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘286 patent discloses an oral dosage form consisting essentially of (1) a tableted core, and (2) a gastro-resistant film on said tableted core, wherein said tableted core consists of a matrix comprising: (a) 9 mg of budesonide; (b) hydroxypropyl cellulose; and (c) magnesium stearate, stearic acid, or a mixture thereof; and wherein following oral administration of the oral dosage form to a human, the oral dosage form provides an AUC.sub.0-infinity of said budesonide in said human of about 16431.2±10519.8 (pg).times.(h)/mL, wherein said oral dosage form is in the form of a tablet and provides extended release of budesonide in the colon of said human effective to treat ulcerative colitis in said human.  The method for treating is found in claims 21-22. 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘286 patent.  This is because the ‘286 patent discloses a tablet similar to that of the claimed invention, namely, a tablet for the treatment of ulcerative colitis comprising 9 mg budesonide and a coating suitable for controlled release of the budesonide in the core.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,737,489 (‘489).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘489 reference discloses a method of treating a human subject with ulcerative colitis, comprising administering to said human subject an oral pharmaceutical composition in the form of a tablet consisting essentially of: (a) a tablet core comprising granules, said granules comprising 9 mg of budesonide, at least one lipophilic or inert matrix, and at least one amphiphilic matrix, wherein said granules are dispersed in a composition comprising at least one hydrophilic matrix; and (b) a tablet coating comprising a gastro-resistant film, wherein said gastro-resistant film comprises a plasticizer and at least one methacrylic acid copolymer; and wherein said oral pharmaceutical composition provides a Cmax of said budesonide in said human subject of about 1.35±0.96 ng/mL following said administration of said oral pharmaceutical composition to said human subject.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘489 patent.  This is because the ‘489 patent discloses a method for administering a tablet similar to that of the claimed invention, namely, a tablet for the treatment of ulcerative colitis comprising 9 mg budesonide and a coating suitable for controlled release of the budesonide in the core.



Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,592,203 (‘203).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘203 patent claimed a tablet oral formulation for enhancing release of budesonide in the colon, consisting essentially of: a tableted extended release core comprising 9 mg of budesonide, hydroxypropyl cellulose and optionally other excipients, wherein the tableted extended release core is macroscopically homogeneous; and a gastro-resistant coating on the tableted extended release core, the gastro-resistant coating comprising a copolymer of methacrylic acid and methyl methacrylate in a 1:1 ratio, a copolymer of methacrylic acid and methyl methacrylate in a 1:2 ratio, and optionally other excipients to control the release of said budesonide from the solid oral formulation.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘203 patent.  This is because the ‘203 patent teaches the desirability for preparing a tablet composition similar to that of the present invention, namely, a tablet core comprising budesonide and a macroscopically homogenous structure coated with a gastro-resistant coating. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 9,532,954 (‘954).  Although the claims at issue are not identical, they are not patentably distinct from each other because the .  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘954 patent.  This is because the ‘954 patent teaches the desirability for preparing a tablet composition similar to that of the present invention, namely, a tablet core comprising budesonide and a macroscopically homogenous structure coated with a gastro-resistant coating. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,320,716 (‘716).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘716 patent claimed a controlled release oral pharmaceutical composition comprising: (i) budesonide in an amount effective to treat intestinal inflammatory disease; (ii) a macroscopically homogenous structure comprising: (a) at least one 
lipophilic compound and (b) at least one hydrophilic compound, wherein the 
macroscopically homogenous structure controls the release of the budesonide; and (iii) a gastro-resistant coating on the macroscopically homogenous structure that prevents release of budesonide in the stomach, wherein the macroscopically homogenous 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘716 patent.  This is because the ‘716 patent teaches the desirability for preparing a tablet composition similar to that of the present invention, namely, a tablet core comprising budesonide and a macroscopically homogenous structure coated with a gastro-resistant coating. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,192,581 (‘581).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘581 patent claimed an oral dosage form being in the form of a tablet comprising: an extended release core comprising a homogeneous dispersion of granules in a hydrophilic matrix, wherein said granules comprise 9 mg of budesonide, at least one lipophilic or inert component, and at least one amphiphilic component; and a gastro-resistant coating to control the release of said budesonide from said dosage form, wherein following oral administration of a single dose.  Coating comprises talc or triethylcitrate is found in claims 8 and 9.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘581 patent.  This is because the ‘581 patent teaches the desirability for preparing a tablet composition similar to that of the present invention, namely, a tablet core comprising budesonide and a macroscopically homogenous structure coated with a gastro-resistant coating. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,132,093 (‘093).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘093 patent claimed an oral pharmaceutical composition administered to a human, wherein said oral pharmaceutical composition is in the form of a tablet, said tablet comprising: (a) a tablet core comprising: granules comprising 9 mg of budesonide, lipophilic or inert matrix, and at least one amphiphilic matrix, wherein said granules are dispersed in a composition comprising a hydrophilic matrix; and (b) a tablet coating comprising a gastro-resistant film, wherein said gastro-resistant film comprises: a plasticizer and at least one methacrylic acid copolymer.  Coating film comprising talc is found in claim 22.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘093 patent.  This is because the ‘093 patent teaches the desirability for preparing a tablet composition similar to that of the present invention, namely, a tablet core comprising budesonide and a macroscopically homogenous structure coated with a gastro-resistant coating. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,895,064 (‘064).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘064 patent claimed an oral pharmaceutical composition administered to a human, wherein said oral pharmaceutical composition is in the form of a tablet, said tablet comprising: (a) a tablet core comprising: (i) 9 mg of budesonide; and (ii) a macroscopically .
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘064 patent.  This is because the ‘064 patent teaches the desirability for preparing a tablet composition similar to that of the present invention, namely, a tablet core comprising budesonide and a macroscopically homogenous structure coated with a gastro-resistant coating. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 8,784,888 (‘888).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘888 patent claimed a controlled release oral pharmaceutical composition consisting essentially of: (1) a tablet core consisting essentially of: a) budesonide in an amount effective to treat intestinal inflammatory disease; and b) a macroscopically homogeneous composition comprising at least one lipophilic excipient, at least one amphiphilic excipient, and at least one hydrogel-forming hydrophilic excipient other than a gum, wherein said budesonide is dispersed in said macroscopically homogeneous composition; and (2) a coating on said tablet core, said coating consisting essentially of a gastro-resistant film.  
. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,293,273 (‘273).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘273 patent claimed a controlled release oral pharmaceutical composition comprising: (1) a tablet core comprising: a) budesonide in an amount effective for treatment of inflammatory bowel disease in the gastrointestinal tract, b) stearic acid; c) lecithin; and d) hydroxypropyl cellulose;  and (2) a gastro-resistant coating on said tablet core, said coating comprising at least one methacrylic acid polymer.  Tablet core comprises microcrystalline cellulose, lactose, and magnesium stearate is found in claim 2.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘273 patent.  This is because the ‘273 patent teaches the desirability for preparing a tablet composition similar to that of the present invention, namely, a tablet core comprising budesonide and a macroscopically homogenous structure coated with a gastro-resistant coating. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,029,823 (‘823).  Although the claims the ‘823 patent claimed a controlled release and taste-masking oral pharmaceutical composition comprising: budesonide as an active ingredient incorporated into a matrix structure consisting essentially of: a) a lipophilic matrix consisting of lipophilic compounds; b) an amphiphilic matrix; c) an outer hydrophilic matrix consisting of hydrogels in which the lipophilic matrix and the amphiphilic matrix are dispersed; and a gastro-resistant coating wherein the active ingredient is dispersed both in the hydrophilic matrix and in the lipophilic/amphiphilic matrix, and the composition is in the form of tablets, capsules or minitablets.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘823 patent.  This is because the ‘823 patent teaches the desirability for preparing a tablet composition similar to that of the present invention, namely, a tablet core comprising budesonide and a macroscopically homogenous structure coated with a gastro-resistant coating. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,431,943 (‘943).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘943 patent claimed s controlled release tablet composition, consisting essentially of: a hydrophilic first matrix comprising a lipophilic phase and an amphiphilic phase, wherein said lipophilic phase and said amphiphilic phase are in a second matrix together, and said second matrix is dispersed throughout the hydrophilic first matrix, wherein said hydrophilic first matrix consists of compounds selected from the group consisting of acrylic or .
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to obtain the claimed invention given the claims of the ‘943 patent.  This is because the ‘943 patent teaches the desirability for preparing a tablet composition similar to that of the present invention, namely, a tablet core comprising budesonide and a macroscopically homogenous structure coated with a gastro-resistant coating. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-10 are rejected under 35 U.S.C. 102(b) as being anticipated by Savastano et al. US 5,681,584. 
.   


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Savastano et al. US 5,681,584, in view of Friend et al. US 5,811,388.
Savastano is relied upon for the reasons stated above.  In the case that Applicants can overcome the 102(b) rejection, the Examiner relies in the 103(a) rejection for the following reasons:

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare a controlled release tablet comprising budesonide in an amount effective for the treatment of gastrointestinal inflammatory disease.  This is because Friend teaches the use of budesonide for the treatment of gastrointestinal disorder is known in the art, and because Savastano teaches the desirability for using corticosteroids such as budesonide.  

Claims 1-10, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hallgren et al. US 6,239,120, in view of Di Capua et al. US 2005/0214371.
Hallgren teaches a tablet composition comprising a tablet core, and an enteric coating over said core.  See column 3, lines 26-51.  Tablet core comprises budesonide and carrier such as lactose, magnesium stearate, starch, starch derivative, cellulose derivatives, and the like.  See column 3, lines 14-45.  Tablet comprising 9 mg budesonide is found in column 4, lines 22-48.  
Hallgren does not expressly teach the claimed enteric coating.  However, methacrylic acid copolymer as an enteric coating is known in the art.

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the enteric coating polymer in view of the teachings of Di Capua to obtain the claimed invention.  This is because the use of methacrylic acid copolymer type A and type B for budesonide tablet is known in the art.  
It is noted that the cited references do not teach the claimed pharmacokinetic profile.  However, the burden is shifted to the applicant to show that the coated tablet of Hallgren does not exhibit the claimed pharmacokinetic profile.  This is because Hallgren teaches an enteric coated tablet similar to that of the claimed invention, namely, an enteric coated tablet comprising 9 mg budesonide.  

   Claims 11, 12 and 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hallgren et al. US 6,239,120, in view of Di Capua et al. US 2005/0214371 and Stergis et al. US 8,263,582.
Hallgren is relied upon for the reason stated above.  Hallgren does not expressly teach the use of triethyl citrate in the tablet.  However, tablet comprising triethyl citrate is known in the art.  See for example the teaching in Stergis.  See Table 1.  
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include triethyl citrate in view of the teaching of Stergis.  This is because Hallgren teaches the desirability to include any known tablet carrier, and this is 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	
/SUSAN T TRAN/Primary Examiner, Art Unit 1615